Citation Nr: 0429983	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  01-01 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent 
for service-connected epigastric pain and abdominal cramping, 
due to an undiagnosed illness.

2.  Entitlement to an initial rating in excess of 10 percent 
for multiple joint pain, due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from November 1984 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This appeal was last before the Board in January 2004, at 
which time it was remanded to the RO for further, specified 
development.  The issue of an increased rating for epigastric 
pain and abdominal cramping, due to an undiagnosed illness is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal concerning multiple joint pain.

2.  The veteran's multiple joint pain disability is currently 
manifested by subjective complaints of, and treatment for, 
pain of the bilateral knees, and back and objective evidence 
of some limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
right knee pain, due to an undiagnosed illness are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003 (2004).

2.  The criteria for a separate 10 percent evaluation for 
left knee pain, due to an undiagnosed illness are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003 (2004).

3.  The criteria for a separate 10 percent evaluation for 
lumbosacral pain, due to an undiagnosed illness are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
In a May 2003 and February 2004 letters, the RO explained the 
requirements for establishing an increased rating for a 
service-connected disability, and explained that it would 
obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
appellant provided sufficient information to request them.  
In addition, the December 2000 statement of the case and 
August 2003 supplemental statement of the case include the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Therefore, the Board 
finds that the RO has provided the appellant with all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the RO received the veteran's 
claim in March 1998, over two years prior to the enactment of 
the VCAA, and issued a rating decision in June 1999, making 
pre-adjudication notice of the VCAA impossible.  
Nevertheless, correct notice was later accomplished together 
with proper subsequent process, therefore, the timing 
"error" of the notice is harmless. 
 
Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) must also conform 
with 38 C.F.R. § 3.159(b).  In this case, although the May 
2003 and February 2004 VCAA letters did not specifically 
advise the veteran to provide all pertinent evidence in his 
possession, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The letters specifically identified 
certain evidence that the RO would secure.  The RO also asked 
the veteran to identify any other private, VA or military 
medical treatment, as well as any other information or 
evidence he wanted the RO to secure.  In addition, the 
letters asked the veteran to provide any other additional 
evidence, and the supplemental statement of the case 
contained the specific language of 38 C.F.R. § 3.159(b).  The 
RO has properly pursued obtaining all evidence described by 
the veteran.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.

With respect to the duty to assist, the claims folder 
contains VA medical records, VA examinations, private medical 
records, service medical records and service personnel 
records.  38 U.S.C.A. § 5103A.  The veteran has not 
identified or authorized the release of any other additional 
evidence that may substantiate his claim.  The RO's actions 
have complied with VA's duty to assist the veteran with the 
development of his claim.  Therefore, the Board finds that 
the duty to assist has been met.  Id.

Increased Rating for Multiple Joint Pain

The veteran contends that his service-connected multiple 
joint pain is more disabling than currently evaluated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7 (2004). 
  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective  
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2004). 
  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  See 
VAOPGCPREC 9-98 (Multiple Ratings for Musculoskeletal 
Disability and Applicability of 38 C.F.R. §§ 4.40, 4.45 and 
4.59).   
  
A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  

At the examination preceding the award of service connection, 
the joints about which the veteran complained were his knees, 
low back and right hip.  Service connection for degenerative 
joint disease of the right hip was denied in the subsequent 
rating action.  Therefore, it is understood that the 
"multiple joints" affected by the veteran's undiagnosed 
illness concerns only the knees and low back.  The Board will 
address its attention to those joints.  

Service connection is currently in effect for joint pain, 
rated 10 percent disabling by analogy under the provisions of 
38 C.F.R. Part 4, Diagnostic Code (DC) 5003.  DC 5003 
contemplates degenerative arthritis. Under this DC, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  DC 5003 also provides that when 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or groups of minor joints affected by such 
limitation of motion.  In the absence of limitation of 
motion, a 20 percent evaluation is warranted for involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  With only 
involvement of 2 or more major joints or 2 or more minor 
joint groups, a 10 percent rating is warranted.  (These 
ratings will not be combined with ratings based on limitation 
of motion.)  

Evidence relevant to the current level of severity of the 
veteran's multiple joint pain includes the report of a VA 
orthopedic examination conducted in April 2002.  At that exam 
the veteran complained of soreness in his knees, and back.  
With regard to the knees the veteran stated that he gets pain 
in both of his knees, but more in the right knee than the 
left knee, which has started more recently.  He takes Vicodin 
for the pain and does not use any braces or other assistive 
devices.  On physical examination of the knees the examiner 
reported no deformity, tenderness, effusion or redness of the 
knee and no abnormality in the knee's temperature.  The range 
of movement of the knees showed flexion and extension to be 
from 0 to 140 degrees bilaterally.  This was measured with 
attention to pain, fatigue, weakness and incoordination.  X-
ray examination showed the bones and soft tissue of the 
bilateral knees to be within normal limits.  The examiner's 
impression was normal knees.

With regard to his back the veteran stated that he suffers 
from back pain daily.  He does not use a back brace or other 
assistive device.  On physical examination of the lumbar 
spine the examiner reported no deformity or tenderness.  The 
range of movement for the lumbar spine shows the flexion 
forward was to 95 degrees and  extension backwards was to 20 
degrees.  Lateral flexion was to 35 degrees bilaterally and 
the rotation of the lumbar spine was to 30 degrees 
bilaterally.  This was measured with attention to pain, 
fatigue, weakness and incoordination.  X-ray examination of 
the lumbar spine showed well maintained vertebral bodies and 
interspaces and normal posterior elements.  The apophyseal 
joints were normal throughout and the sacroiliac joints also 
appeared normal.  The examiner's impression was a normal 
lumbosacral spine.  

Earlier VA orthopedic examination in May 1999 showed the 
veteran complaining of pain in his knees, and back.  
Examination of the knees found no deformity, no loose motion, 
no swelling, motion from 0 to 136 on the left and 0 to 120 on 
the right.  The lumbar spine had no fixed deformity or 
postural abnormality and flexion was 75 degrees, extension 
25, lateral flexion 25 and rotation 25 on the left and 30 on 
the right.  Also of record are VA outpatient treatment notes 
dated in July 1997.  These records reflect ongoing complaints 
of, and treatment for, pain in the lumbar spine.  

Given the foregoing, the Board concludes a separate 10 
percent evaluation is warranted for the limitation of motion 
noted during the appeal period in each of the major joints at 
issue, i.e., 10 percent for the lumbar spine, 10 percent for 
the left knee, and 10 percent for the right knee.  In this 
regard, the evidence does not reflect a compensable 
evaluation is warranted under the diagnostic codes 
appropriate for the specific joints involved.  (See DC 5235-
5243 currently in effect, and DC 5292 prior thereto, 
regarding the spine, and DC's 5260, 5261 regarding the 
knees.)  Therefore, because some limitation of motion in each 
joint was noted during the appeal period, the minimum 10 
percent rating is warranted for each joint so affected.  In 
reaching this decision with respect to the knees, the Board 
notes that while normal range of motion of each knee was 
observed on recent examination, that was not the case when 
the veteran was examined in 1999.  Given those 1999 findings 
were within the current appeal period, and the veteran's 
complaints of pain continue, the Board considers the present 
record in its entirety to present a disability picture with 
respect to the knees that more nearly approximates the 
criteria for this 10 percent rating for the entire period at 
issue.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a separate 10 percent rating for right 
knee joint pain with limitation of motion due to an 
undiagnosed illness is granted.   

Subject to the law and regulations governing the payment of 
monetary benefits, a separate 10 percent rating for left knee 
joint pain with limitation of motion due to an undiagnosed 
illness is granted.   

Subject to the law and regulations governing the payment of 
monetary benefits, a separate 10 percent rating for 
lumbosacral joint pain with limitation of motion due to an 
undiagnosed illness is granted.   


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 38 
U.S.C.A. § 5103A (West 2002).  This duty includes the conduct 
of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The record 
reveals that this case was remanded by the Board in January 
2004 to obtain an examination to determine the nature and 
severity of his service connected epigastric pain and 
abdominal cramping.  The veteran was scheduled for a VA 
examination in March 2004.  Although notice to report for the 
examination apparently was sent to the correct address at the 
time, the veteran did not report for it, and subsequent 
evidence reflects the veteran since moved from Florida to 
Kansas City.  It does not appear any additional attempts to 
contact the veteran at his current address in Kansas City to 
arrange an examination has been accomplished.  This should be 
done.  

The Board concludes that in order to comply with VA's duty to 
assist he is entitled to a current VA examination to assess 
the current severity of his service connected epigastric pain 
and abdominal cramping.  This process is necessary to ensure 
that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to identify the current level of 
impairment resulting from his service-
connected epigastric pain and abdominal 
cramping and send notice of this 
examination to the veteran's most current 
address of record.  The claims folder 
must be made available to the examiner 
for review before the examination.  The 
examiner should indicate in the 
examination report that the veteran's 
claims folder was reviewed prior to the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
appellant's claim.  If the benefit sought 
continues to be denied, the RO should 
issue a supplemental statement of the 
case (SSOC). Thereafter, if appropriate, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



